Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Per Applicant’s Request for Continued Examination filed 2/4/2021
Claims 1 and 11 have been amended.

Claims 1-20 are pending.

Response to Arguments
I.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
II.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

III.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (USPN 10,416,919) in view of Clayton et al (US 2012/0079224).

a.	Per claim 1, Cai et al teach a method of migrating data from a first storage system to a second storage system, comprising: 
transferring an initial portion of the data from the first storage system to a cloud storage that is separate from the first storage system and the second storage system (Figure 1, col.4 line 53-col.5 line 12, col.22 lines 40-58—migrating data back from the cloud storage to primary storage, meaning the primary storage previously transferred the data to the cloud storage); 
  5
transferring the initial portion of the data from the cloud storage to the second storage system (col.4 line 53-col.5 line 12, col.21 line 61-col.22 line 31—transferring from cloud to the second storage); and 

transferring remaining data from the cloud storage to the second storage system to complete migration of the data (col.4 line 53-col.5 line 12, col.21 line 61-col.22 line 24—transferring entire content file from cloud to the secondary storage).

Cai et al teach the limitations of the claims as applied above yet fail to explicitly teach the limitation of quiescing the first storage system only after transferring the initial portion of the data and prior to transferring remaining data from the first storage system to the cloud storage. However Clayton et al teach quiescing the I/O operations of the first storage system upon transferring the point-in-time copies of data to second storage system (Figure 5, paras 0030, 0033 and 0038) which may be implemented as cloud storage system (para 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Cai et al and Clayton et al for the purpose of maintaining the migration of data in the cloud storage system which insures that the copied data has not be compromised such that the integrity of the data remains synchronized across the storage systems.
Claim 11 contains claim limitations that are substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, Cai et al and Clayton et al teach the method, according to claim 1, Cai et al further teach wherein the cloud storage is accessible only through a private network (col.5 line 50-col.6 line 11). 
Claim 12 contains limitations that are substantially equivalent to the limitations of claim 2 and are therefore rejected under the same basis.
c.	Per claim 3, Cai et al and Clayton et al teach the method, according to claim 1, Cai et al further teach wherein the cloud storage is accessible via the World Wide Web (col.9 lines 21-59). 
Claim 13 contains limitations that are substantially equivalent to the limitations of claim 3 and are therefore rejected under the same basis.
d.	Per claim 4, Cai et al and Clayton et al teach the method, according to claim 1, Clayton et al further teach wherein quiescing the first storage system includes the first 15storage system rejecting write operations (Figure 5, para 0030—quiescing I/O operations).
Claim 14 contains limitations that are substantially equivalent to the limitations of claim 4 and are therefore rejected under the same basis.
e.	Per claim 5, Cai et al and Clayton et al teach the method, according to claim 1, Clayton et al further teach wherein quiescing the first storage system includes one or more external systems coupled to the first storage system foregoing write operations (Figure 5, para 0030—quiescing I/O operations).
Claim 15 contains limitations that are substantially equivalent to the limitations of claim 5 and are therefore rejected under the same basis.
f.	Per claim 6, Cai et al and Clayton et al teach the method, according to claim 1, Clayton et al further teach wherein transferring data between the cloud storage and the storage systems and quiescing the first storage system is performed by one or more hosts 20coupled to the storage systems providing conventional storage system commands to the storage systems (Figures 1-2, paras 17-19—cloud servers and host server).
Claim 16 contains limitations that are substantially equivalent to the limitations of claim 6 and are therefore rejected under the same basis.
g.	Per claim 7, Cai et al and Clayton et al teach the method, according to claim 1, Cai et al further teach the method further comprising: performing snapshots at the first storage system, wherein the data transferred from the first storage system to the cloud storage corresponds to the snapshots (Figure 6, col.8 lines 39-53, col.9 lines 21-41, col.10 lines 3-25, col.12 line 61-col.13 line 53—snapshots at primary storage).
Claim 17 contains limitations that are substantially equivalent to the limitations of claim 7 and are therefore rejected under the same basis.
h.	Per claim 8, Cai et al and Clayton et al teach the method, according to claim 7, Cai et al further teach wherein snapshots are performed at the first storage system in response to commands provided by a host coupled to the first storage system (col.15 lines 12-45, col.15 line 64-col.16 line 14, col.23 lines 7-56—snapshots; Clayton et al: Figure 2, paras 0015, 0017, 0024—host coupled and commands to storage).
Claim 18 contains limitations that are substantially equivalent to the limitations of claim 8 and are therefore rejected under the same basis.
i.	Per claim 9, Cai et al and Clayton et al teach the method, according to claim 1, Clayton et al further teach wherein data is exchanged between a host system and the first storage system at least during an initial phase of migrating data (Figure 2, paras 0015, 0017, 0024-26).
Claim 19 contains limitations that are substantially equivalent to the limitations of claim 9 and are therefore rejected under the same basis.
j.	Per claim 10, Cai et al and Clayton et al teach the method, according to claim 9, Clayton et al further teach wherein data being exchanged between the host system and the first storage system is suspended during a subsequent phase of migrating data that follows the initial phase of migrating data (paras 0015, 0017—host accessing source volume while actual data transfers to the copy volume are deferred until later).
Claim 20 contains limitations that are substantially equivalent to the limitations of claim 10 and are therefore rejected under the same basis.


Conclusion
IV.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0341864—Primary and secondary storage system for replicated snapshots
US 2021/0064298—Migration from primary to secondary storage cloud backup system

V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448